



Exhibit 10(i)(iv)
AMENDMENT NUMBER THREE
TO THE
HARRIS CORPORATION
2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


WHEREAS, Harris Corporation, a Delaware corporation (the “Corporation”),
heretofore has adopted and maintains the Harris Corporation 2005 Supplemental
Executive Retirement Plan, as amended and restated effective November 28, 2011
(the “Plan”);
WHEREAS, pursuant to Section 8.1 of the Plan, the Employee Benefits Committee of
the Corporation (the “Employee Benefits Committee”) has the authority to adopt
non-material amendments to the Plan;
WHEREAS, the Employee Benefits Committee desires to amend the Plan to clarify
its provisions regarding maintenance of a grantor trust following a Change of
Control of the Corporation; and
WHEREAS, the Employee Benefits Committee has determined that the above-described
amendment is non-material.
NOW, THEREFORE, BE IT RESOLVED, that the Plan hereby is amended to insert the
following new sentences immediately prior to the final sentence of Section 6.7:
For the avoidance of doubt, neither this Section 6.7 nor any other provision of
this SERP shall obligate the continued maintenance of a grantor trust with
respect to the SERP, and the Corporation may revoke any grantor trust it may
establish for any reason and at any time (including following a Change of
Control) in accordance with the provisions of such trust. In the event of any
such revocation, the Corporation shall satisfy from its general assets any SERP
benefit that becomes due.
APPROVED by the HARRIS CORPORATION EMPLOYEE BENEFITS COMMITTEE on this 28th day
of February, 2019.
/s/ James Girard         
James Girard, Chairperson






    